             Case 2:18-cv-00102-JAD-BNW Document 56 Filed 05/27/20 Page 1 of 2



 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Omar Hernandez,                                         Case No.: 2:18-cv-00102-JAD-BNW

 4             Plaintiff                                Order Granting Requests to Extend Time
                                                        but Denying Motion for Screening Order
 5 v.
                                                                     [ECF Nos. 51, 54]
 6 Romeo Aranas, et al.,

 7             Defendants

 8            Plaintiff Omar Hernandez’s extended deadline to file his first amended complaint was

 9 April 6, 2020, but on that date, he again moved to extend that deadline—this time for another 10

10 days—but then filed his first amended complaint the following day on April 7, 2020. Good

11 cause appearing, Hernandez’s motion for a second extension of time [ECF No. 51] is

12 GRANTED nunc pro tunc to April 6, 2020, and his first amended complaint [ECF No. 52] is

13 deemed timely filed.

14            Defendants move the court to screen that amended complaint because it exceeds the

15 scope of amendment permitted. 1 Because this action has already been through screening once

16 the parties have already participated in an unsuccessful inmate early mediation conference, and

17 the court finds that the most efficient method to address problems that defendants perceive in the

18 amended complaint is by motion to dismiss, IT IS HEREBY ORDERED that Defendants’

19 Motion for Screening Order and Request for Extension of Time to File Answer or Response to

20 the First Amended Complaint [ECF No. 54] is GRANTED in part and DENIED in part: the

21 request for a screening order is denied, and defendants have until June 11, 2020, to answer

22

23
     1
         ECF No. 54.
         Case 2:18-cv-00102-JAD-BNW Document 56 Filed 05/27/20 Page 2 of 2



 1 or otherwise respond (including by motion to dismiss) to the first amended complaint [ECF

 2 No. 52].

 3        Dated: May 27, 2020

 4                                                    _________________________________
                                                      U.S. District Judge Jennifer A. Dorsey
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                               2
